DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 11/25/2020, 4/15/2021, 9/30/2021 have been fully considered and are attached hereto.

Conclusion
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites, “the heat-generating unit” which lacks antecedent basis.  It appears it should be changed to read, “the heat-generating component”.  
Claim 15 recites, “heat from dissipated” which is believed to be incorrect.  It appears it should be changed to read, “heat dissipated”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 6,397,618 – hereinafter, “Chu”).
With respect to claim 1, Chu teaches (In Figs 5A-5B) a cooling device mountable on a heat-generating component, the cooling device comprising: a first casing (Casing of cold plate 510) adapted for direct mounting on the heat-generating component (520, see Fig 5B); and a second casing (Casing of 540) mounted on the first casing (See Fig 5B); one of the first and second casings including an internal channel (Channel between fins 516) connected to a cold inlet (518) and to a hot outlet (519) allowing a heat-transfer fluid to flow in the internal channel; and another one of the first and second casings including a storage containing a phase change material (560) the PCM changing from a solid state to a liquid state to transfer thermal energy from the heat-generating component to the PCM, the PCM changing from the liquid state to the solid 
With respect to claim 2, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 5, Chu further teaches that the heat-transfer fluid flowing in the internal channel is water (Col. 3, ll. 49-52).
With respect to claim 9, Chu teaches (In Figs 5A-5B) a cooling device mountable on a heat-generating component, the cooling device comprising: a first casing (Casing of 540) adapted for direct mounting on the heat-generating component; and a second casing (Casing of 510) mounted on the first casing (See Fig 5B); one of the first and second casings including an internal channel (Channel between fins 516) connected to a cold inlet (518) and to a hot outlet (519) allowing a heat-transfer fluid to flow in the internal channel; and another one of the first and second casings including a storage containing a phase change material (560) the PCM changing from a solid state to a liquid state to transfer thermal energy from the heat-generating component to the PCM, the PCM changing from the liquid state to the solid state to transfer thermal energy from the PCM to the heat-transfer fluid (Col. 8, l. 37 – Col. 9, l. 31), wherein: the storage containing the PCM is included in the first casing (See Fig 5B); and the internal channel (Channel formed by 516) is included in the second casing (510, see Fig 5B).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Schmitz (EP 2,881,690 – cited on the IDS filed 9/30/2021).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Holling et al. (US 2009/0180250 – hereinafter, “Holling”).
With respect to claim 4, Chu teaches the limitations of claim 1 as per above and further teaches that second casing (540) has a square perimeter shape (See Fig 5A) but fails to specifically teach or suggest the perimeter shape of the first casing.  Holling, however, teaches (In Fig 2a) a first casing (16) which has a perimeter which matches that of a second casing (20).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Holling with that of Chu, such that the first casing (510) has a square perimeter since doing so would allow for the first and second casings to have the same area thus allowing for any heat conducting from 510 to be conducted into 540.  Further, it has been held that mere changes in shape are obvious1.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chu.
With respect to claim 7, Chu teaches the limitations of claim 1 as per above and further teaches that the internal channel (Between fins 516) is included in the first casing (510); the storage containing the PCM is included in the second casing (540, see Fig 5B); and the cold inlet and the hot outlet pass through the first casing to reach the internal channel in the first casing (See Fig 5B).  Chu fails to specifically teach or suggest that the inlet and outlet pass through the second casing to reach the internal channel in the first casing.  However it has been held that mere rearrangement of parts is obvious2 and, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to rearrange the inlet and outlet to pass through the second casing, as claimed, since doing so would allow for the pipes which connect to the inlet and the outlet to be arranged in a position above the apparatus of Chu.  This would allow for other components within the system to be reconfigured.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Rubenstein et al. (US 2012/0125573 – hereinafter, “Rubenstein”).
With respect to claim 12, Chu teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the remainder of the limitations of claim 12.  Rubenstein, however, teaches (In Fig 7) a cooling system, comprising: at least one cooling device (Generally shown in Figs 1a-1b) an external fluid cooling unit (708) configured to receive a flow of the heat-transfer fluid from the at least one cooling device, the external fluid cooling unit being adapted to dissipate heat from the heat-
With respect to claim 13, Rubenstein further teaches a pump (706) adapted to maintain the flow of the heat-transfer fluid circulating in the cooling circuit, allowing to transfer thermal energy from the at least one cooling device to the heat-transfer fluid and to transfer thermal energy from the heat-transfer fluid to the external cooling unit (The pump circulates the fluid between the cooling device, the reservoir, and the external fluid cooling unit thus cooling the cooling device).
With respect to claim 14, Chu teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the remaining limitations of claim 14.  Rubenstein, however, teaches a cooling arrangement configured for autonomous cooling of a rack .

Allowable Subject Matter
Claims 6, 8, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,966,352 to Iyengar et al. which teaches a phase change material (350) mounted atop a heat-generating component with a cold plate (301) mounted on top of the phase change material which is particularly pertinent to claim 9;
US 10,182,513 to Quinn et al. which teaches phase change material heat sinks;
US 9,681,589 to Ross et al. which teaches phase change material-based data center cooling system;
US 8,783,052 to Campbell et al. which teaches coolant-buffered vapor-compression refrigeration with thermal storage;
US 2013/0008638 to Quinn et al. which teaches a phase change material heat sink;

US 5,765,389 to Salyer which teaches a cooling unit with integral thermal energy storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
        2 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)